Citation Nr: 0023037	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-06 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for beriberi heart disease.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1933 to 
August 1939, and from April 1940 to September 1945.  He was a 
Prisoner of War (POW) of the Japanese Government.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Portland, Oregon 
which denied service connection for beriberi heart disease.

The claims folder reveals that the RO denied service 
connection for beriberi in a January 1947 rating decision.  
After the veteran was notified of this decision, he did not 
file a timely appeal.  The decision became final.  
38 U.S.C.A. § 7105.  A previously denied claim may not be 
reopened absent new and material evidence.  38 U.S.C.A. 
§ 5108.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held in Suttman v. Brown, 5 Vet. App. 127 (1993), that the 
new and material evidence requirement does not apply to 
claims of service connection for the POW presumptive diseases 
listed in 38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c).  
Beriberi, including beriberi heart disease, is one of the 
enumerated diseases for which service connection shall be 
granted if the condition is manifested in a former POW to a 
degree of 10 percent or more at any time following service 
discharge.  Accordingly, the Board will review the present 
claim for service connection for beriberi heart disease as a 
residual of beriberi on a de novo basis without regard to 
finality of the January 1947 decision.  It is noted that the 
RO had correctly adjudicated the veteran's current claim 
without regard to finality of the January 1947 decision.

Service connection has been established for complete 
paralysis, left sciatic nerve due to gunshot wound, rated as 
80 percent disabling; left upper extremity sensory 
polyneuropathy, rated as 40 percent disabling; right upper 
extremity sensory polyneuropathy (dominant), rated as 50 
percent disabling; right lower extremity peripheral 
neuropathy, rated as 40 percent disabling; post-traumatic 
stress disorder, rated as 30 percent disabling; amputation of 
the left fifth metatarsal head, rated as 20 percent 
disabling; and malaria, rated as 0 percent disabling.  A 
total rating for compensation based upon unemployability has 
been in effect since 1959.  Entitlement to additional 
compensation because of bilateral impairments, entitlement to 
additional compensation based upon the need of the veteran's 
spouse for aid and attendance, entitlement to automobile and 
adaptive equipment, entitlement to special monthly 
compensation on account of loss of use of one foot, 
entitlement to special monthly compensation on account of 
individual unemployability rated 100 percent and being 
housebound, and entitlement to special monthly compensation 
on account of being so helpless as to be in need of regular 
aid and attendance, as well as basic eligibility to benefits 
under Chapter 35 have all been established.


FINDING OF FACT

There is no competent medical evidence of record which 
establishes that the veteran has beriberi heart disease.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for beriberi heart disease.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, a claim by a former POW, like any other 
service connection claim, must be well grounded, meaning 
plausible.  38 U.S.C.A. § 5107(a); Pena v. Brown, 5 Vet. App. 
279 (1993); Suttman v. Brown, 5 Vet. App. 127 (1993).  A 
plausible or well grounded claim requires competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Without proof of a present 
disability, there can be no well-grounded claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).


Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Additionally, where cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the case of a veteran who is a former POW and who was 
detained or interned for not less than thirty days, service 
connection may be established for beriberi heart disease on 
the basis of a presumption under the law that certain 
diseases manifesting themselves to a degree of 10 percent or 
more at any time after the POW was discharged from service 
were incurred in service, even if there is no record of such 
disease during service.  38 U.S.C.A. §§ 1110 and 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(5), 
and 3.309(c) (1999).  Beriberi heart disease includes 
ischemic heart disease if the former POW experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(1999).


Factual Background.  The veteran's service medical records do 
not show that he was treated for a heart disease.  A clinical 
evaluation of his heart revealed normal findings in May 1945, 
less that four months prior to his service separation.

In January 1947, the RO denied service connection for 
beriberi.  In denying service connection, the RO held that 
beriberi was not found at the time of the veteran's previous 
examination.

On VA medical examination in March 1971, a clinical 
evaluation of the veteran's circulatory system revealed 
normal findings.

VA hospital records reflect that the veteran was hospitalized 
for 9 days in February 1994.  Upon his admission, a clinical 
evaluation of his cardiovascular system revealed normal 
findings.  The veteran underwent amputation of his left fifth 
metatarsal head and excision a foot ulcer.

VA outpatient treatment records do not show that the veteran 
was treated for any heart disease from February to May 1994.

On VA medical examination in August 1994, a clinical 
evaluation of the veteran's cardiac system revealed normal 
findings.

On VA POW medical examination in October 1995, the veteran 
was diagnosed as having a history of beriberi, both wet and 
dry by his report, with resolution of swelling after release 
from confinement, but continued problems with dysesthesia and 
decreased sensation since that time, and no evidence of 
coronary artery disease.

On VA medical examination in October 1995, the veteran's 
blood pressure reading was reported as 160/60.

On VA medical examination in June 1998, the examiner reported 
that there was no evidence that the veteran had a significant 
reduction of cardiac ventricular function or persistent 
cardiomyopathy from a thiamine deficiency.

In October 1998, the veteran submitted copies of excerpts 
from the "European Journal of Clinical Nutrition", which 
pertained to beriberi cardiomyopathy, and a copy of a case 
report titled "Fulminant Beriberi Heart Disease with Lactic 
Acidosis:  Presentation of a Case with Evaluation of Left 
Ventricular Function and Review of Pathophysiologic 
Mechanisms."

In a February 1999 echocardiogram report, J. DeVorss, M.D., 
indicated that an echocardiogram had revealed that the 
veteran had probable left ventricular hypertrophy, sclerosis 
of the aortic valve with mild aortic regurgitation, fibrosis 
of the annulus and a trace of a tricuspid insufficiency.

In a statement dated in April 1999, the veteran reported that 
beriberi is a condition due to deficiency of thiamine which 
had been missing from the diet he had been fed by his 
Japanese captors.

In July 1999, the RO rating board requested that the veteran 
be scheduled for an examination by a specialist in the field 
of cardiology.  The examiner was requested to review the 
claims folder, including an echocardiogram study dated 
February 11, 1999, examine the veteran, and provide a 
diagnosis, if possible, for the veteran's cardiovascular 
complaints.

The report of cardiovascular examination dated in October 
1999 reflects that the examiner noted that the veteran 
contended that the presence of wet beriberi suffered while he 
was a POW is the current etiologic factor for his "50-year 
history of breathlessness and chest pain."  The examiner 
concluded that the veteran did not have any evidence of 
cardiovascular problems related to thiamine deficiency.  The 
examiner noted that the veteran likely suffered from thiamine 
deficiency while a POW but he stated that one cannot have 
beriberi heart disease with a normal left ventricle which the 
veteran had.  The examiner stated that the veteran had a 
history of cardiac dysfunction due to thiamine deficiency 
(wet beriberi) but that after the veteran's repatriation, 
there was no evidence throughout the available records of any 
bouts of cardiac dysfunction.  The examiner stated that the 
echocardiogram of February 1999 was essentially a normal 
examination and that an electrocardiogram done in June 1998 
demonstrated no evidence of ischemia or prior myocardial 
infarction and showed normal left ventricular size and 
function.  The examiner stated that multiple studies had 
shown resolution of cardiac symptoms upon thiamine 
supplementation.  It was noted that chronic beriberi was rare 
and that the veteran had no evidence of cardiac dysfunction.  
The examiner reported that although the veteran may have 
coronary artery disease, this disease is unrelated to his 
history of thiamine deficiency in the distant past.  The 
examiner provided the following summary:  [The veteran] is an 
88-year-old male who previously was a prisoner of war who 
suffered from thiamine deficiency.  Upon chart review, there 
is no evidence of cardiac dysfunction due to thiamine 
deficiency, which includes two echocardiograms performed one 
year apart at separate institutions which are normal.


Analysis.  As noted above, the Board must initially determine 
whether the veteran has presented a well-grounded claim 
pursuant to 38 U.S.C.A. § 5107(a).  Without proof of a 
present disability, there can be no well-grounded claim.  
Brammer and Caluza, both supra.  Where the determinative 
issue involves medical causation or medical diagnosis, 
medical evidence to the effect that the claim is plausible or 
possible is required in order for a claim to be considered 
well grounded.  Grottveit, supra.

The service medical records for the veteran are totally 
devoid of any report or clinical finding of chronic heart 
disease.  Moreover, a clinical evaluation of his heart 
revealed normal findings less than four months prior to his 
service separation.  In addition, the post-service VA medical 
records are also devoid or any report of clinical finding of 
heart disease.  The only evidence of record which shows that 
the veteran might have heart disease is the February 1999 
echocardiogram report.  However, the cardiologist who 
examined the veteran in October 1999 thoroughly reviewed the 
records in this case, include the February 1999 
echocardiogram, and concluded that the echocardiogram of 
February 1999 was essentially a normal examination and that 
an electrocardiogram done in June 1998 demonstrated no 
evidence of ischemia or prior myocardial infarction and 
showed normal left ventricular size and function.  The 
examiner reported that although the veteran may have coronary 
artery disease, this disease is unrelated to his history of 
thiamine deficiency in the distant past.  The examiner 
concluded that there was no evidence of cardiac dysfunction 
due to thiamine deficiency, which includes two 
echocardiograms performed one year apart at separate 
institutions.  Thus, any findings suggestive of cardiac 
pathology were made more than 53 years after the veteran's 
release from service.  The veteran has not presented any 
medical evidence tending to show that he currently suffers 
from any cardiac dysfunction due to beriberi, including 
thiamine deficiency.  Likewise, he has not presented any 
competent evidence which tends to link any current cardiac 
abnormality to his military service, to include the hardships 
and deprivations of his POW experience.  Caluza, 7 Vet. App. 
at 506.  

Thus, even though the veteran was clearly interned for more 
than 30 days as a POW of the Japanese Government during World 
War II, no medical evidence currently of record indicates 
that he has ever been diagnosed as having beriberi heart 
disease.  Thus, absent competent evidence indicating the 
presence of such a disease, the veteran is unable to take 
advantage of the presumptive provisions of § 3.309(c).  The 
Board has carefully considered the contentions of the veteran 
regarding the etiology of his claimed beriberi heart disease.  
However, as a layman, he is not qualified to render such an 
opinion as to medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the copies of excerpts from the 
"European Journal of Clinical Nutrition", and the copy of 
the case report, do not specifically establish that the 
veteran has beriberi heart disease which is of service 
origin.  As such, this evidence cannot itself satisfy the 
nexus element which would well ground this claim.  Sacks v. 
West, 11 Vet. App. 314 (1998).  Additionally, the 
cardiologist who examined the veteran in October 1999 
specifically reviewed this information and concluded that it 
did not support the veteran's claim.

Only if a claim is well-grounded may the Board evaluate the 
merits of the claim.  Because appellant has not fulfilled his 
threshold burden of submitting a well-grounded claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990) (noting that the 
benefit of the doubt rule does not apply during the process 
of gathering evidence and that it does not shift from the 
claimant to the Secretary the initial burden to submit a 
facially valid claim).


ORDER

Service connection for beriberi heart disease is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


